[Cite as Buzby v. Chamoun, 2014-Ohio-4676.]


                Court of Appeals of Ohio
                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA



                             JOURNAL ENTRY AND OPINION
                                     No. 100755



                              JOSEPHINE A. BUZBY
                                                    PLAINTIFF-APPELLEE

                                              vs.

                            ELIE CHAMOUN, ET AL.
                                                    DEFENDANTS-APPELLANTS




                             JUDGMENT:
                  REVERSED, VACATED, AND REMANDED


                                    Civil Appeal from the
                           Cuyahoga County Court of Common Pleas
                                  Case No. CV-13-806549


        BEFORE: E.T. Gallagher, J., Jones, P.J., and Keough, J.

        RELEASED AND JOURNALIZED: October 23, 2014
ATTORNEY FOR APPELLANTS

Edgar H. Boles
Moriarty & Jaros, P.L.L.
30000 Chagrin Blvd., Suite 200
Pepper Pike, Ohio 44124


ATTORNEY FOR APPELLEE

L. Bryan Carr
1392 SOM Center Road
Mayfield Heights, Ohio 44124
EILEEN T. GALLAGHER, J.:

       {¶1} This cause came to be heard on the accelerated calendar pursuant to App.R.

11.1 and Loc.R. 11.1. Defendants-appellants, Elie Chamoun and Bar One Downtown,

L.L.C. (“appellants”), appeal from the trial court’s denial of their Civ.R. 60(B) motion for

relief from judgment on a cognovit judgment against them. Finding merit to the appeal,

we reverse and vacate the cognovit judgment granted to plaintiff-appellee, Josephine A.

Buzby (“Buzby”).

       {¶2} In April 2010, Buzby loaned appellants $75,000. On April 14, 2010, the

parties executed a cognovit note for the same amount. The note states that all payments

shall be made to Buzby, as the sole payee, at her home address in Highland Heights.

From June 2010 until December 2012, Buzby concedes that appellants made monthly

payments on the note, directly to her at her home address as prescribed. However, after

December 2012, Buzby claims the remaining balance went unpaid.               Buzby claims

appellants began at that time making payments to her estranged husband.

       {¶3} In May 2013, Buzby filed for a cognovit judgment against appellants for the

balance owed to her. A cognovit judgment was granted in her favor for $9,400.23. In

June 2013, appellants filed a Civ.R. 60(B) motion for relief from judgment, arguing that

the debt had been paid in full. This motion was supported by an affidavit from Buzby’s

husband, who claimed to have collected the last few payments himself and that the debt

was paid in full.    Buzby responded to the motion, arguing any payments made by
appellants to her estranged husband did not constitute repayment of the note. The court

held a pretrial on the matter. Appellants then filed a brief in support of their Civ.R.

60(B) motion for relief from judgment, raising for the first time the argument that the

judgment was void because the original note and warrant of attorney were never

produced.

         {¶4} In November 2013, the trial court denied appellants’ motion for relief from

judgment. It is from this denial that appellants now appeal, raising four assignments of

error.

                                    Standard of Review

         {¶5} By signing the cognovit note, a debtor relinquishes the possibility of notice,

hearing, or appearance at an action to collect in the event of nonrepayment. Medina

Supply Co., Inc. v. Corrado, 116 Ohio App.3d 847, 851, 689 N.E.2d 600 (8th Dist.1996).

 The purpose of a cognovit note is to allow the holder of the note to quickly obtain

judgment, without the possibility of a trial. Fogg v. Friesner, 55 Ohio App.3d 139, 140,

562 N.E.2d 937 (6th Dist.1988). To accomplish this, cognovit notes are accompanied by

a warrant of attorney by which the debtor provides a waiver of the prejudgment notice

and hearing requirements. Id.

         {¶6} In the event the debtor believes justice was not served by a judgment obtained

by cognovit note, relief may be pursued through a Civ.R. 60(B) motion for relief from

judgment. Masters Tuxedo Charleston, Inc. v. Krainock, 7th Dist. Mahoning No. 02 CA

80, 2002-Ohio-5235, ¶ 7. To make a successful Civ.R. 60(B) motion, a movant typically
must establish the following (1) he has a meritorious defense to present, (2) he is entitled

to relief from judgment under Civ.R. 60(B)(1) through (5), and (3) the motion is timely.

GTE Automatic Elec., Inc. v. ARC Industries, Inc., 47 Ohio St.2d 146, 351 N.E.2d 113

(1976), at paragraph two of the syllabus.

       {¶7} In cases involving a Civ.R. 60(B) motion for relief from judgment taken on a

cognovit note, a movant “need only establish (1) a meritorious defense and (2) that the

motion was timely made.”        Buehler v. Mallo, 10th Dist. Franklin No. 10AP-84,

2010-Ohio-6349, ¶ 8, quoting Medina Supply Co. v. Corrado. In examining whether

appellants sufficiently alleged a meritorious defense, we must be mindful that a movant

need not prove he will prevail on that defense. Rose Chevrolet, Inc. v. Adams, 36 Ohio

St.3d 17, 20, 520 N.E.2d 564 (1988).

       {¶8} A reviewing court will not disturb a trial court’s decision regarding a Civ.R.

60(B) motion unless there is an abuse of discretion. State ex rel. Russo v. Deters, 80

Ohio St.3d 152, 153, 684 N.E.2d 1237 (1997). An abuse of discretion implies that the

court’s attitude is unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5

Ohio St.3d 217, 219, 450 N.E.2d 1140 (1983).

       {¶9} Here, however, the statutory provisions at issue, R.C. 2323.12 and 2323.13,

govern a trial court’s jurisdiction over cognovit notes, “and these statutory requirements

must be met in order for a valid judgment to be granted upon a cognovit note, or for a

court to have subject-matter jurisdiction over it.” Buehler at ¶ 9, citing Klosterman v.

Turnkey-Ohio, L.L.C., 182 Ohio App.3d 515, 2009-Ohio-2508, 913 N.E.2d 993, ¶ 19
(10th Dist.). We review the issue of subject matter jurisdiction de novo. Klosterman at

¶ 19, citing Cheap Escape Co., Inc. v. Tri-State Constr., L.L.C., 173 Ohio App.3d 683,

2007-Ohio-6185, 880 N.E.2d 122, ¶ 18 (10th Dist.).

                              Subject Matter Jurisdiction

       {¶10} In their first assignment of error, appellants argue the trial court erred in

entering a cognovit judgment when the original warrant of attorney to confess judgment

was not produced by Buzby during the cognovit proceedings. Appellants contend the

trial court’s judgment is void because, in failing to produce the original warrant of

attorney, Buzby did not comply with R.C. 2323.13(A), resulting in a lack of subject

matter jurisdiction. In their second assignment of error, appellants argue the trial court

erred in denying their Civ.R. 60(B) motion after they presented the court with evidence

that the original warrant of attorney was not produced and that Buzby made

misrepresentations about being in possession of the original note.            These two

assignments of error are closely related and shall be addressed together.

       {¶11} R.C. 2323.13(A) provides:

       An attorney who confesses judgment in a case, at the time of making such

       confession, must produce the warrant of attorney for making it to the court

       before which he makes the confession. Notwithstanding any agreement to

       the contrary, if the maker or any of several makers resides within the

       territorial jurisdiction of a municipal court established under section

       1901.01 of the Revised Code, or signed the warrant of attorney authorizing
       confession of judgment in such territory, judgment on such warrant of

       attorney shall be confessed in a municipal court having jurisdiction in such

       territory, provided the court has jurisdiction over the subject matter;

       otherwise, judgment may be confessed in any court in the county where the

       maker or any of several makers resides or signed the warrant of attorney.

       The original or a copy of the warrant shall be filed with the clerk.

Where a cognovit note does not comply with R.C. 2323.13, the trial court lacks subject

matter jurisdiction to render judgment, and a judgment entered on that cognovit note is

void ab initio. Klosterman at ¶ 25, citing Taranto v. Wan-Noor, 10th Dist. Franklin No.

90AP-1, 1990 Ohio App. LEXIS 2077 (May 15, 1990), citing Patton v. Diemer, 35 Ohio

St.3d 68, 518 N.E.2d 941 (1988).

       {¶12} Appellants rely on Lathrem v. Foreman, 168 Ohio St. 186, 151 N.E.2d 905

(1958), in support of their contention that the trial court lacked jurisdiction. In Lathrem,

the court ruled that:

       Section 2323.13, Revised Code, requires the production of the warrant of
       attorney to the court at the time of confessing judgment, and, where the
       original warrant has been lost and can not be produced, the court, in an ex
       parte proceeding, lacks the power and authority to restore or re-establish it
       and then enter judgment by confession thereon, and a judgment so rendered
       is void.

Id. at paragraph two of the syllabus. In Lathrem, the payee admitted to having lost the

note and acknowledged their inability to produce the original note to the court.

      {¶13} In the instant case, Buzby, through her attorney, did not produce the original
warrant of attorney during the cognovit proceedings. Buzby admittedly filed and
produced a facsimile copy of the warrant of attorney. Furthermore, she admitted that she
has never personally been in possession of the original note. However, Buzby argues
that filing a copy of the warrant of attorney is sufficient to vest the trial court with subject
matter jurisdiction. She relies on Masters Tuxedo v. Krainock, 7th Dist. Mahoning No.
02 CA 80, 2002-Ohio-5235, and Fogg v. Friesner, 55 Ohio App.3d 139, 140, 562 N.E.2d
937 (6th Dist.1988).

       In Fogg, the Sixth District Court of Appeals held that copies are acceptable

       as an accurate reproduction of the warrant of attorney. 55 Ohio App. 3d at

       141. R.C. 2323.13(A) states that an attorney must produce the warrant of

       attorney to the court. The Fogg court reasoned that the statute does not

       state that copies are invalid. Id. Therefore, it is acceptable for an accurate

       reproduction to be submitted. Id.

Masters Tuxedo at ¶ 9.

       {¶14} However, as pointed out by the Tenth District, Fogg’s interpretation of R.C.

2323.13(A) “seems to isolate the first sentence of the statute while ignoring the last.”

Huntington Natl. Bank v. 199 S. Fifth St. Co., L.L.C., 10th Dist. Franklin No. 10AP-1082,

2011-Ohio-3707, ¶ 17.

       [I]nterpreting R.C. 2323.13(A) to require the production of the original

       warrant of attorney not only comports with the statutory language but also is

       in accord with the general rule that we construe the statutory requirements

       strictly against the party seeking the cognovit judgment due to the

       extraordinary nature of the proceedings. Bank One, N.A. v. DeVillers, 10th

       Dist. No. 01AP-1258, 2002-Ohio-5079, ¶ 37 (stating “[w]arrants of attorney

       to confess judgment are to be strictly construed against the person in whose
       favor the judgment is given, and court proceedings based on such warrants

       must conform in every essential detail with the statutory law governing the

       subject.”), citing Lathrem at 188.         Requiring the attorney confessing

       judgment to produce the original warrant of attorney provides a minimal

       level of assurance that the note is authentic and actually exists, while

       allowing the plaintiff to file a copy of the warrant with the clerk allows the

       plaintiff to retain control of the instrument after it is presented to the court if

       the plaintiff so chooses. If the plaintiff is unable to produce the original

       warrant of attorney, the plaintiff may proceed with a more traditional

       complaint premised on the note itself.

Huntington Natl. Bank at ¶ 20. See also Firstmerit Bank v. Inks, 9th Dist. Summit Nos.

25980 and 26182, 2012-Ohio-5155, ¶ 9. As did the Tenth District in Huntington Natl.

Bank, we respectfully disagree with the Seventh District’s interpretation of R.C.

2323.13(A) in Masters Tuxedo.

       {¶15} We find that having failed to produce the original warrant of attorney, the

trial court was never vested with subject matter jurisdiction to enter a cognovit judgment

in Buzby’s favor. Therefore, the trial court’s cognovit judgment entered in favor of

Buzby is void ab initio.

       {¶16} Accordingly, appellants first two assignments of error are sustained. The

remaining assignments are moot and shall not be addressed.
       {¶17} Judgment is reversed and vacated. Case is remanded to the trial court with

instructions to return the funds held during the pendency of this appeal to the appellants.

       It is ordered that appellants recover from appellee costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate be sent to the common pleas court to carry this

judgment into execution.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



EILEEN T. GALLAGHER, JUDGE

LARRY A. JONES, SR., P.J., and
KATHLEEN ANN KEOUGH, J., CONCUR